Citation Nr: 0712041	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-34 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the veteran's disability compensation should be 
withheld to recoup separation pay received upon discharge 
from service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota to withhold VA compensation benefits 
until net separation pay in the amount of $37,944.53 is 
recouped.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran received involuntary separation pay pursuant 
to 38 U.S.C. § 1174 in the amount of $46,233.00 upon 
discharge from active duty.

3.  In a rating decision dated in September 2003, the RO 
awarded the veteran disability compensation, effective July 
2, 2003, the day after her discharge.

4.  In February 2004, the RO notified the veteran that her VA 
disability compensation would be withheld until the 
separation pay received upon discharge was recouped.  

5.  In April 2004, the RO notified the veteran of action to 
withhold disability benefits until the net separation pay in 
the amount of $37,944.53 was recouped.


CONCLUSION OF LAW

Recoupment of the veteran's separation benefit is warranted.  
10 U.S.C.A. § 1174 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.700(a)(5)(i) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant as to the information and medical or lay evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The VCAA includes a duty to assist the veteran in 
obtaining evidence in support of the claim.  Id.  The Board 
is normally required to determine that the all requirements 
of the VCAA have been fulfilled prior to adjudicating a 
claim.    

The veteran argues that the RO wrongfully withheld her 
disability benefits for the purpose of recouping separation 
pay and failed to properly calculate the separation pay 
amount to be recouped.  The outcome of this case depends upon 
statutory interpretation and not the factual evidence.  The 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).  Thus, the Board need not determine 
if VA met the duty to notify and the duty to assist 
requirements of the VCAA and the Board will proceed with 
appellate review.  Id.  

Factual Background

Upon her discharge from active duty in July 2003, the veteran 
received involuntary separation pay, apparently pursuant to 
38 U.S.C. § 1174, in the amount of $46,233.00.  The RO 
subsequently awarded the veteran disability compensation in a 
rating decision dated in September 2003, effective July 2, 
2003, the day after her discharge.  In February 2004, the RO 
notified the veteran of its proposal to withhold VA 
disability compensation until the separation pay received 
upon discharge was recouped.  In April 2004, the RO notified 
the veteran of its action to withhold disability benefits 
until net separation pay in the amount of $37,944.53 was 
recouped.

The veteran disagrees with both VA's decision to recoup the 
separation pay received and also the amount of pay VA seeks 
to recoup.  In correspondence dated in July 2004, the veteran 
stated that upon her discharge, she agreed to enter the Army 
Independent Ready Reserve (IRR) in exchange for a lump sum 
separation payment of $46,233.  The veteran essentially 
argued that recoupment of any of the separation pay she 
received was a breach of contract and that her receipt of 
disability benefits had no bearing on this agreement.  

Regarding the amount of pay VA seeks to recoup, the veteran 
argued that of the gross lump-sum amount of $46,233 that she 
received, 25 percent of this was taxed and that the net 
amount she received was only $34,674.75.  The veteran argued 
that the amount sought to be recouped - $ 37,944.53 - would 
deprive her of more than what she ultimately received.  

Legal Criteria and Analysis

The veteran's argument that she is entitled to keep her 
separation pay and continue receiving disability benefits is 
not supported by the law.  Section 1174(h)(2) of Title 10 of 
the United States Code provides that "a service member who 
has received separation pay under this section, or severance 
pay or readjustment pay under any other provision of law, 
based on service in the armed forces shall not be deprived, 
by reason of his receipt of such separation pay, severance 
pay, or readjustment pay, of any disability compensation to 
which he is entitled under the laws administered by the 
Department of Veterans Affairs, but there shall be deducted 
from that disability compensation an amount equal to the 
total amount of separation pay, severance pay, and 
readjustment pay received, less the amount of Federal income 
tax withheld from such pay (such withholding being at the 
flat withholding rate for Federal income tax withholding, as 
in effect pursuant to regulations prescribed under chapter 24 
of the Internal Revenue Code of 1986).  Notwithstanding the 
preceding sentence, no deduction may be made from disability 
compensation for the amount of any separation pay, severance 
pay, or readjustment pay received because of an earlier 
discharge or release from a period of active duty if the 
disability which is the basis for that disability 
compensation was incurred or aggravated during a later period 
of active duty."  10 U.S.C.A. § 1174(h)(2) (West 2002).      

The VA regulation implementing section 1174(h)(2) mirrors 
that statute.  That regulation provides that a veteran who 
has received separation pay may receive disability 
compensation for disability incurred in or aggravated by 
service prior to the date of receipt of separation pay 
subject to recoupment of the separation pay.  38 C.F.R. § 
3.700(a)(5)(i) (2006).  

Thus, the law and VA regulations provide that receipt of 
separation pay does not preclude eligibility to receive 
disability compensation, but that the veteran cannot retain 
separation pay if she elects to accept disability benefits.  
There is no legal basis for permitting both the retention of 
separation pay and the receipt of disability benefits and by 
recouping the separation pay, the government is not 
"cancelling its side of the contract" as the veteran has 
alleged.  

Also, because the disabilities that are the bases for the 
disability compensation were incurred during the same period 
of active service that was the basis of the separation pay in 
dispute, the exception found in § 1174(h)(2) does not apply.

The veteran's argument that VA's computation of the amount to 
be recouped is erroneous is also not supported by the law.  
The statute provides that the disability compensation amount 
shall be reduced by the total amount of separation pay minus 
the amount of Federal income tax withheld from such pay, such 
withholding being at the flat withholding rate for Federal 
income tax withholding, as in effect pursuant to regulations 
prescribed under chapter 24 of the Internal Revenue Code of 
1986.  See 10 U.S.C.A. § 1174(h)(2) (West 2002).  

VA regulations also provide that the amount of separation pay 
to be recouped is to be reduced by the amount of Federal 
income tax withheld.  Where payment of separation pay or 
special separation benefits under 1174a was made after 
September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of 
separation pay or special separation benefits less the amount 
of Federal income tax withheld from such pay.  38 C.F.R. § 
3.700(a)(5)(i) (2006).  

Thus, for the purpose of calculating recoupment of separation 
pay from disability compensation, the amount of Federal 
income tax withheld, and not the amount actually paid, is 
relevant.  Notwithstanding the merit in the veteran's 
argument that the lump-sum separation pay affected her 
overall tax liability, and that this resulted in her having 
to pay more taxes than what was withheld from the lump-sum 
amount, the law simply does not take that into consideration.  


ORDER

VA's recoupment of the veteran's separation benefit payment 
by withholding $37,944.53 from disability compensation is 
proper, and the appeal is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


